UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 16-2167


JANICE ROBINSON,

                      Plaintiff - Appellant,

               v.

DEPARTMENT OF THE NAVY, Raymond Mabus, Secretary,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:15-cv-00004-H)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before FLOYD and HARRIS, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Janice Robinson, Appellant Pro Se. Roberto Francisco Ramirez, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.



       *
           The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Janice Robinson appeals the district court’s order dismissing her employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Robinson v. Dep’t of

the Navy, No. 7:15-cv-00004-H (E.D.N.C. filed Aug. 31, 2016 & entered Sept. 1, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           3